DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made to Applicant’s claim to priority to provisional Application No. 62/476,609 filed March 24, 2017.

Status of Claims
This Office Action is responsive to the amendment filed on November 17, 2020. As directed by the amendment: claims 1, 16, 21-24, and 26 have been amended; claim 3 has been cancelled; and claim 27 has been added. Thus, claims 1-2, 4-5, 8-11, 13-14, 16-18, and 20-27 are presently pending in this application. 
Claims 1-5, 8-10, 13-14 and 22-25 were previously rejected under 35 U.S.C. 103 as being unpatentable over Dwyer (U.S. Pub. No. 2010/0071688) in view of Von Hollen et al. (U.S. Pub. No. 2011/0247616). Claims 1 and 11 were previously rejected under 35 U.S.C. 103 as being unpatentable over Woolley et al. (U.S. Pub. No. 2007/0240709) in view of Von Hollen et al. (U.S. Pub. No. 2011/0247616). Claims 16-18, 21, and 26 were previously rejected under 35 U.S.C. 103 as being unpatentable over Dwyer (U.S. Pub. No. 2010/0071688) in view of Von Hollen et al. (U.S. Pub. No. 2011/0247616) in view of Cavendish (U.S. Pub. No. 2013/0081617).  Claim 20 was previously rejected under 35 U.S.C. 103 as being unpatentable further in view of Crosby (U.S. Pub. No. 2011/0259323). Applicant’s amendments and Examiner’s amendments, below, overcome the previous prior art rejections and put the application in condition for allowance. 

Claim Interpretation
The term “about” in the limitation “an angle of between about 30 degrees and about 60 degrees”, ln 2-3 of claim 2 has been interpreted to adjust the angles range by ±5°, thereby rendering the angle’s range from 25 degrees to 65 degrees. 
The term “about” in the limitation “a major external diameter D4 ranging from about 0.5 inches to about 1.25 inches”, ln 3 of claim 5 has been interpreted to adjust the range by ±5%, thereby rendering the major external diameter D4 range from 0.475 inches to 1.3125 inches.
The term “about” in the limitation “wherein an outer diameter of the open second end of the inspiratory branch of the adapter is about equal to an inner diameter of the open first end of the elongated hollow body.”, ln 1-3 of claim 10 is interpreted to not meaningfully alter the plain meaning of the “equal” and allows for minor variance in manufacturing and minimal variations under conditions of use.
The term “about” in the limitation “wherein a total longitudinal length of the adapter ranges from about 2 inches to about 4 inches, and wherein a length of a longest longitudinal side of the inspiratory branch ranges from about 1 inch to about 2.5 inches.”, ln 1-3 of claim 11 has been interpreted to adjust the range by ±5%, thereby rendering the total longitudinal length of the adapter range from 1.9 inches to 4.2 inches and rendering the length of a longest longitudinal side of the inspiratory branch range from 0.95 inches to 2.625 inches. 
The term “substantially” in the limitation “wherein a longitudinal central axis of the expiratory port is substantially parallel to the longitudinal central axis of the elongated hollow body” ln 1-3 in claim 17 is interpreted to not meaningfully alter the plain meaning of “parallel” and allows for minor variance in manufacturing and minimal variations under conditions of use. 

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Neil Friedrich on June 2, 2021.

The application has been amended as follows: 
Claim 1 currently recites “an inspiratory limb of the ventilation assembly”, ln 16 shall now read --an inspiratory limb of the patient ventilation assembly--.

Claim 8 currently recites “a patient wye of the ventilation assembly”, ln 2 shall now read --a patient wye of the ventilation assembly--.

Claim 8 currently recites “the patient wye of the ventilation assembly”, ln 4 shall now read --the patient wye of the ventilation assembly--.

Claim 17 currently recites “wherein a longitudinal central axis of the expiratory limb is substantially parallel to the longitudinal central axis of the elongated hollow body”, ln 1-3 shall now read --wherein a longitudinal central axis of the expiratory port is substantially parallel to the longitudinal central axis of the elongated hollow body--.

Claim 21 currently recites “the discharge port of the inhaler,”, ln 22 shall now read --the discharge port of the inhaler;--.

Claim 23 currently recites “the annular flange”, ln 2 shall now read --the annular flange portion--.
 
Claim 26 currently recites “the annular flange”, ln 10 shall now read --the annular flange portion--.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Prior art of record Dwyer (U.S. Pub. No. 2010/0071688) discloses a universal metered dose inhaler adaptor (100; Fig. 4-7; ¶¶ 0037-0039) comprising: an elongated hollow body (A, Fig. A annotated below) comprising an open first end (B, Fig. A annotated below) configured to be connected to an inspiratory port (C, Fig. A annotated below) of a patient ventilation assembly (D, Fig. A annotated below), an open second end (E, Fig. A annotated below) opposite the first end, and a sidewall extending therebetween defining an airflow channel (Fig. 4-7); an inhaler port (150, 154, F, Fig. A annotated below) extending from the open second end of the elongated hollow body configured to be connected to an inhaler (56; Fig. 4-5; ¶ 0038), the inhaler port comprising: an annular sidewall (G, Fig. A annotated below) extending from the open second end of the elongated hollow body defining a channel (area bound by the annular side wall Fig. 4-5); and a wall (H, Fig. A annotated below) extending across the channel (Fig. 4-5), the opening being configured to align with a discharge port (58; Fig. 4-5) of the inhaler to permit fluid discharged from the inhaler to pass into the airflow channel of the elongated hollow body (¶¶ 0036-0038); and an inspiratory branch (I, Fig. A annotated below) comprising an open first end extending from an opening in the sidewall of the elongated hollow body (A, Fig. B annotated below) and an open second end (J, Fig. A annotated below) configured to be connected to an inspiratory limb of the ventilation assembly, wherein a longitudinal central axis of the inspiratory branch is angled relative to a longitudinal central axis of the elongated hollow body (by the angle alpha’; Fig. 4; ¶ 0037).

    PNG
    media_image1.png
    588
    645
    media_image1.png
    Greyscale

Figure A, Adapted from Figure 5 of Dwyer.

    PNG
    media_image2.png
    209
    708
    media_image2.png
    Greyscale

Figure B, Adapted from Figure 6 of Dwyer.



Prior art of record Woolley et al. (U.S. Pub. No. 2007/0240709), Von Hollen et al. (U.S. Pub. No. 2011/0247616), Cavendish (U.S. Pub. No. 2013/0081617), and Crosby (U.S. Pub. No. 2011/0259323) alone or in combination fail to remedy the deficiencies of Dwyer. 
Therefore, independent claims 1, 16, and 21, and claims 2, 4-5, 8-11, 13-14, 17-18, 20, 22-27 by dependency, are rendered allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIOT S RUDDIE whose telephone number is (571)272-7634.  The examiner can normally be reached on M-F usually 9-7 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached at (571) 272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 

/ELLIOT S RUDDIE/Examiner, Art Unit 3785